Exhibit 10.1

 

LOGO [g34976g56z04.jpg]

August 26, 2020

[                    ]

[                    ]

Dear [                    ]:

We are pleased to inform you that given your overall importance to the
organization, Shiloh Industries, Inc. (the “Company”) has selected you to
participate in a Key Employee Retention Program (“KERP”), pursuant to which you
will receive payment of a retention incentive award (the “Retention Incentive”),
subject to the terms and conditions of this letter agreement. This letter
agreement sets forth the terms and conditions of this KERP program and the
Retention Incentive, including the requirements that must be met in order to
receive and retain the Retention Incentive. In order to receive the Retention
Incentive, you must countersign this letter agreement indicating your acceptance
of its terms and return it to Scott Pepin, Senior Vice President – Human
Resources, no later than August 28, 2020. The details of the Retention Incentive
are as follows:

 

  1)

Your Retention Incentive is $[        ] and will be paid in a lump sum on
August 28, 2020, provided that you have delivered a countersigned copy of this
letter agreement to the Company.

 

  2)

You agree to remain employed with the Company through the “Retention Period,”
which begins on the date of this letter agreement and ends on the earlier of
(a) the Closing Date (as defined below) or (b) December 31, 2020. If, prior to
the end of the Retention Period, you voluntarily terminate your employment for
any reason or your employment is terminated by the Company or any of its
subsidiaries for cause (as reasonably determined by the Company), you will
forfeit your entitlement to the Retention Incentive and will repay to the
Company or any of its subsidiaries the full, aggregate amount of the Retention
Incentive before the date on which the Company or its subsidiary pays your final
wages. If the Company terminates your employment for reasons other than cause
prior to the end of the Retention Period, you will not be required to repay any
portion of the Retention Incentive to the Company. For purposes of this letter
agreement, “Closing Date” will mean the date on which a Change in Control as
defined in Section 12(c) of the Shiloh Industries, Inc. 2019 Equity and
Incentive Compensation Plan occurs. Also, for purposes of this letter agreement,
“cause” will include, but not be limited to, your failure to provide
satisfactory performance and cooperation as set forth in this letter agreement.

 

  3)

We require your satisfactory performance and cooperation as determined by the
scope of your duties, as well as carrying out any other responsibilities that
may be assigned to you, in a thorough and professional manner.

 

  4)

The Company or its relevant subsidiary may withhold from the Retention Incentive
all taxes as may be required to be withheld pursuant to any law or governmental
regulation or ruling. Notwithstanding any other provision of this letter
agreement, neither the Company nor any of its subsidiaries will be obligated to
guarantee any particular tax result for you with respect to the Retention
Incentive, and you will be responsible for any taxes imposed on you with respect
to the Retention Incentive.

 

  5)

The provisions of this letter agreement are confidential. You agree that you
will not disclose the existence or terms of this letter agreement and your
Retention Incentive or any confidential information obtained by you with respect
to the Company’s business with anyone except you may disclose the existence and
terms of the Retention Incentive with your family, if any, or your attorney,
financial advisor and/or tax advisor to the extent necessary for such attorney
or advisor to render appropriate legal, financial and tax advice. In the event
you disclose any of the terms

 

47632 Halyard Drive, Plymouth, MI 48170    O (+1) 734.738.1400    F (+1)
734.738.1480



--------------------------------------------------------------------------------

LOGO [g34976g56z04.jpg]

 

  of your Retention Incentive to your family, attorney, financial advisor and/or
tax advisor, it is your duty to advise such persons of the confidential nature
of the Retention Incentive and to direct them not to disclose, publicize, or
discuss any of the terms or conditions of the Retention Incentive with any other
person. Any unauthorized disclosure of the existence or terms of this letter
agreement will render this letter agreement null and void.

 

  6)

This letter agreement replaces and supersedes (i) the recognition award that is
the subject of the letter agreement, dated [                    ], between you
and the Company (the “Recognition Award Letter”), (ii) your rights under the
Shiloh Industries, Inc. Change in Control Severance Plan and the Participation
Agreement, dated [                    ], between you and the Company (together
with the Change in Control Severance Plan, the “CIC Plan and Agreement”), (iii)
your rights to severance pay under the Executive Employment Agreement, dated
[                    ], between you and the Company (the “Employment Agreement”)
and [(iv) any other severance benefits to which you are entitled from the
Company or any of its subsidiaries (the “Severance Benefits”)]1. Effective as of
the date on which you countersign this letter agreement, you agree that any
right under the Recognition Award Letter and the CIC Plan and Agreement and your
rights to severance pay under the Employment Agreement [and the Severance
Benefits]2 are forfeited.

 

  7)

This letter agreement embodies the complete agreement and understanding between
the parties with respect to the subject matter hereof and effective as of its
date supersedes and preempts [the Recognition Award Letter, the CIC Plan and
Agreement and the severance pay rights and obligations under the Employment
Agreement [and the Severance Benefits]]3 any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. All decisions to be made with
respect to the payment of any amounts under this letter agreement will be made
by the Company in its reasonable, good faith discretion. In the event you are
not paid the Retention Incentive on August 28, 2020 in accordance with the terms
of this letter agreement, you may cancel this letter agreement in its entirety
by providing written notice to Scott Pepin, Senior Vice President—Human
Resources, by September 4, 2020, and upon such cancellation, this letter
agreement will be null and void and all rights and obligations under it,
including your right to the Retention Incentive, will terminate. Amounts that
become payable under this letter agreement will be made by the Company from its
general assets and represent unfunded, unsecured obligations of the Company.

Please be aware that this letter agreement does not constitute an offer or
guarantee of employment or continued employment with the Company or any of its
subsidiaries or affiliates. Please indicate your agreement to the terms set
forth herein by executing this letter agreement in the space provided below.

Sincerely,

 

LOGO [g34976g95u27.jpg]

Cloyd Abruzzo

Cloyd Abruzzo

Interim Chief Executive Officer

 

 

1 

To be included for employees at Vice President-level and above.

2 

Reference to Severance Benefits to be included for employees at
Vice-President-level and above.

3 

To be included and updated if employee received a Recognition Award Letter, a
Participation Agreement or an Employment Agreement. Reference to Severance
Benefits to be included for employees at Vice-President-level and above.

 

47632 Halyard Drive, Plymouth, MI 48170    O (+1) 734.738.1400    F (+1)
734.738.1480



--------------------------------------------------------------------------------

LOGO [g34976g56z04.jpg]

 

  ACCEPTED AND AGREED:          By:  

 

    [                    ]   Date:                     

 

47632 Halyard Drive, Plymouth, MI 48170    O (+1) 734.738.1400    F (+1)
734.738.1480